Opinion issued
May 3, 2012.
 

In
The
Court of
Appeals
For
The
First District
of Texas
————————————
NO. 01-12-00166-CV
———————————
IN RE PECTEN ORIENT
COMPANY, Relator

 

 
Original Proceeding on
Petition for Writ of Mandamus

 

 
MEMORANDUM
OPINION
 
          In
this original proceeding, relator Pecten Orient Company seeksmandamus review of the trial
court’s order compelling discovery.[1]Real
party in interest Syrian-American Oil Corporation, S.A. has
filed a response.  
          We
deny the petition for writ of mandamus. 
We vacate our order of February 17, 2012that granted temporary relief
from the trial court’s order compelling discovery.
PER CURIAM
Panel consists of Justices Jennings, Massengale,
and Huddle.
 
 




[1]           The
underlying proceeding is Syrian-American
Oil Corporation, S.A. v. Pecten Orient Company, No. 2007-67830, 190th
District Court, Harris County, Texas, the Honorable Patricia J. Kerrigan,
presiding.